UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number0-346 AEP TEXAS CENTRAL COMPANY (Exact name of registrant as specified in its charter) 1 Riverside Plaza, Columbus, OH43215, Telephone (614)716-1000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Secured Debt:7.125% First Mortgage Bonds, Series GG, due 2008 Unsecured Debt:6.65% Senior Notes, Series E, due 2033 (Title of each class of securities covered by this Form) None. (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1)(i) ⁪ Rule 12h-3(b)(1)(i)x Rule 12g-4(a)(1)(ii) ⁪ Rule 12h-3(b)(1)(ii)⁪ Rule 12g-4(a)(2)(i) ⁪ Rule 12h-3(b)(2)(i) ⁪ Rule 12g-4(a)(2)(ii) ⁪ Rule 12h-3(b)(2)(ii)⁪ Rule 15d-6 ⁪ Approximate number of holders of record as of the certification or notice date: Unsecured Debt: 20 Secured Debt:30 Pursuant to the requirements of the Securities Exchange Act of 1exas Central Company has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:July 31, 2007 By:/s/ Stephan T. Haynes Name:Stephan T. Haynes Title:Assistant Treasurer
